Citation Nr: 1520974	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  13-27 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC), death pension, and/or accrued benefits based on recognition as the surviving spouse of the Veteran.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969.  He died in October 2001, and the appellant is his former spouse.    

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which determined that the appellant may not be recognized as the surviving spouse of the Veteran for purposes of receipt of VA benefits.  

In addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefits Management (VBMS) claims files associated with the case, consisting of evidence pertinent to the issue on appeal.  


FINDINGS OF FACT

1.  The appellant and Veteran were married in December 1988 and divorced in March 1991.  

2.  The appellant remarried in August 1998.

3.  The Veteran died in October 2001.  


CONCLUSION OF LAW

The criteria for the recognition of the appellant as the Veteran's surviving spouse for DIC, death benefits, and/or accrued benefits are not met.  38 U.S.C.A. §§ 103, 1102, 1304, 1541 (West 2014); 38 C.F.R. §§ 3.1, 3.50, 3.53, 3.54, 3.205 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veteran's Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In the instant case, as is discussed further below, the law, and not the facts, is dispositive.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA's General Counsel held that the notice and assistance requirements of the VCAA are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  The General Counsel reasoned that there was no reasonable possibility that such a claim could be substantiated.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).  In sum, the VCAA is not applicable where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on an appeal limited to matter of law); Dela Cruz v. Prinicipi, 15 Vet. App. 143, 149 (2001) (noting that the VCAA is not applicable where law is dispositive).  

II.  Analysis

The appellant contends that she is entitled to DIC, death benefits, and accrued benefits on the basis that she was married to the Veteran, they had a child together, and he did not remarry after their divorce.  She acknowledges that she did remarry in 1998, following her divorce from the Veteran.  

When a Veteran dies, his or her surviving spouse may be eligible for VA death benefits, to include DIC benefits, death compensation, and death pension.  See 38 U.S.C.A. §§ 1121, 1310, 1541; 38 C.F.R. § 3.50(a).  VA DIC benefits are payable to a surviving spouse who was married to a Veteran: (1) within 15 years of the end of the period of service in which the injury or disease causing the Veteran's death was incurred or aggravated; or (2) one year or more; or (3) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. § 1304; 38 C.F.R. § 3.54(c).  

Consequently, "surviving spouse" status is a threshold requirement for DIC, death pension, and accrued benefits.  A surviving spouse for VA purposes is defined as a person of the opposite sex whose marriage to a Veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the Veteran at the time of the Veteran's death; and (1) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without fault of the spouse; and (2) has not remarried or has not since the death of the Veteran lived with another person of the opposite sex and held himself/herself out openly to the public to be the spouse of such other person.  See 38 C.F.R. §§ 3.50(b), 3.53.  The Board acknowledges that on June 26, 2013, the U.S. Supreme Court ruled that Section 3 of the Defense of Marriage Act (DOMA) defining marriage as between a man and a woman is unconstitutional; however, that provision does not impact the merits of this case.  A surviving spouse may qualify for pension, compensation, or dependency and indemnity compensation under the appropriate circumstances.  See 38 C.F.R. § 3.54.  The appellant has the burden to establish her status as claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994).  

In the present case, the appellant does not meet the threshold requirement of qualifying for benefits as the Veteran's surviving spouse.  In this regard, the record includes a divorce decree entered in February 1991 and issued in March 1991 indicating that the appellant and the Veteran divorced, which was ten years prior to the Veteran's death.  Thus, she was not married to the Veteran at the time of his death and cannot be considered his surviving spouse.  Additionally, the appellant remarried following her divorce from the Veteran, which would also disqualify her from receiving benefits as the Veteran's surviving spouse.  The Board, therefore, finds that the appellant is not entitled to recognition as the Veteran's surviving spouse.  

The Board acknowledges the appellant's contentions that she had a child with the Veteran and that he never remarried after their divorce.  However, as the above provisions make clear, such facts are not relevant to the recognition of a surviving spouse for benefit purposes.  Thus, the appellant is not entitled to recognition as the surviving spouse of the Veteran for the purpose of receiving VA benefits.  Her claim is denied as a matter of law.  See Sabonis, supra.  


ORDER

Entitlement to DIC, death pension, and/or accrued benefits based on recognition as the surviving spouse of the Veteran is denied.  


____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


